A deed is not defeated by a manifestly erroneous statement of a course or monument, when the remaining description is sufficiently certain to locate the land. The erroneous statement may be rejected, and the deed will have effect according to the remaining description. Harvey v. Mitchell,31 N.H. 575; Thompson v. Ela, 60 N.H. 562; Bosworth v. Sturtevant, 2 Cush. 392; Parks v. Loomis, 6 Gray 467.
In the description of the premises in the deed under which the defendant claims title, there is manifestly an error in giving the "north-west corner" of the plot before conveyed to the same grantee, as the initial boundary of the land described. From the general description in the deed, taken in connection with the plot before conveyed and referred to in this deed and its location, it is plain that the premises described and intended to be conveyed lie to the east of and adjacent to that plot, and that the first line described as running easterly could not begin at the "north-west corner" of the plot, but must necessarily begin at the north-east corner. Rejecting the word "north-west" as erroneous, the remaining part of the statement describes a definite and certain tract of land by metes and bounds, and one that must be taken as that intended by the parties to the conveyance. That tract includes the land in controversy, and upon the title made by this deed the defendant is entitled to judgment.
Exceptions overruled.
CLARK, J., did not sit: the others concurred. *Page 603